Citation Nr: 0947615	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-10 550	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1980 decision of the Board of Veterans' Appeals.



REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
August 1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) by virtue of the Board's original 
jurisdiction over claims of clear and unmistakable error 
(CUE) in prior Board decisions.  38 U.S.C.A. § 7111(e) (West 
2002).  The moving party, the Veteran's wife and custodian, 
has moved for review of a Board decision of September 24, 
1980, that denied entitlement to service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

1.  The Board's decision of September 24, 1980 was based on a 
finding that the evidence, by a preponderance, disclosed no 
diagnosis of an acquired psychiatric disorder in service or 
clinical symptoms of a psychosis within one year following 
the Veteran's August 1976 service discharge. 

2.  The September 1980 Board decision correctly applied 
existing VA regulations and was consistent with and supported 
by the facts and evidence then of record. 
 
3.  The moving party's contention that the September 1980 
Board decision was based on misdiagnosis of the Veteran's 
psychiatric disorder is a disagreement with the facts of 
record at the time of the 1980 decision and does not 
establish that, had any alleged error not been made, it would 
have manifestly changed the outcome of the appeal.   




CONCLUSION OF LAW

There is no clear and unmistakable error (CUE) in a September 
24, 1980 Board decision which affirmed RO denial of a claim 
for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 501(a), 7111 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 20.1403 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The 
moving party bears the burden of presenting allegations of 
error which existed at the time of the decision alleged to be 
the product of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  

Facts and analysis

CUE is established when three conditions are met.  First, 
either (1) the correct facts contained in, or constructively 
contained in, the record were not before the adjudicator, or 
(2) the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  Second, the alleged error must be 
"undebatable," not merely "a disagreement as to how the 
facts were weighed or evaluated."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error 
must have "manifestly changed the outcome" of the decision 
being attacked, at the time that decision was rendered.  Id. 
at 313-14, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir .1999) (expressly adopting "manifestly changed the 
outcome" language in Russell, supra).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992). 

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e). 

The moving party, in February 2004, requested that the Board 
reconsider a December 2003 decision which denied an effective 
date prior to February 16, 1989, for a grant of service 
connection for schizophrenia.  The moving party's February 
2004 request for reconsideration was accepted by the Board as 
a motion for correction of the September 1980 board decision 
on the basis of clear and unmistakable error (CUE).  

In the February 2004 motion, accepted as a motion for 
revision of the  September 1980 Board decision on the basis 
of CUE, the moving party contends that the testimony provided 
by J.J., MD, at a personal hearing held in December 1990, 
establishes that September 1980 Board decision was predicated 
on an erroneous medical diagnosis.  The moving party further 
requests, in her February 2004 communication, that the 
Veteran's 1980 clinical records be corrected under the 
"HIPPA -Law" to show the correct diagnosis.  The moving 
party contends that, once the Veteran's clinical records 
prior to the September 1980 Board decision are corrected, 
then the Board should find that there was CUE in the 
September 1980 Board decision, and the grant of service 
connection for a psychiatric disorder should be made 
effective in 1978, when the Veteran first alleged that he 
incurred a psychiatric disorder in service.  

The moving party again reiterated her contentions in an 
August 2005 communication.  In the 2005 communication, the 
moving party states that she seeks an earlier effective date 
for the award of service connection for a psychiatric prior 
to February 18, 1989 "based on med. evidence by Dr. J."  
The moving party further states that she is claiming that 
there was CUE because the earlier Board decision (the 
September 1980 Board decision at issue) was made with 
"misdiagnosis" of the psychiatric disorder.  The record 
establishes that a psychosis was first diagnosed in October 
1977, more than one year after the Veteran's service 
discharge.  In December 1990, Dr. J. testified that the 
assignment of a diagnosis of "chronic schizophrenia" in 
October 1977 should have been accepted as evidence that 
schizophrenia was present prior to August 1977, one year 
following the Veteran's discharge, because the term 
"chronic" could not be applied unless the illness had been 
present at least 6 months.  

The moving party does not contend that there were any facts 
contained in the record which were not before the Board.  The 
moving party does not contend that there were available facts 
which were not of record.  The moving party does not contend 
that the Board failed to apply any applicable regulation or 
incorrectly applied an applicable regulation.  Rather, as set 
forth above, the moving party contends that the medical 
evidence obtained since the September 1980 Board decision 
shows that the claim was denied because the Veteran's 
psychiatric disorder was misdiagnosed.  

The moving party has not demonstrated any alleged error in 
application of the regulations which, if corrected or not 
made, would have changed the outcome of the claim.  The 
moving party bases her claim for CUE entirely on medical 
facts and opinion made available to VA after the 1980 Board 
decision was issued.  By regulation, revision of a Board 
decision on the basis of CUE cannot be granted where a new 
medical diagnosis "corrects" an earlier diagnosis 
considered in a Board decision.  The law governing claims for 
revision on the basis of CUE requires that the determination 
as to CUE must be made on the facts of record at the time of 
the decision and the law applicable at the time of the 
decision.  Evidence obtained after a decision is made cannot 
serve as a basis for revision of the earlier decision on the 
basis of CUE.  

The facts of record at the time of the September 1980 Board 
decision showed by more than a preponderance of the evidence 
that there was no acquired psychiatric disorder in service 
and no evidence of a psychosis until more than one year had 
elapsed after the Veteran's August 1976 service discharge.  
The facts and the law supported the denial of service 
connection for a psychiatric disorder, to include a 
psychosis.  

The fact that later medical evidence was obtained in 1990, 
and that the 1990 medical evidence was accepted as new and 
material to reopen the claim for service connection, and that 
the claim was granted after reopening establishes only 
medical understanding of psychiatric disorders changed in the 
decade that followed the 1980 Board decision.  However, the 
fact that new evidence was accepted as material to reopen the 
claim does not establish that the prior decision in 1980 was 
clearly and unmistakably erroneous at the time the decision 
was made.  A difference of opinion as to how facts were 
weighed and evaluated, or changes in medical diagnosis or 
medical knowledge, do not provide a basis upon which to find 
that there was CUE during the adjudication process.  Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995). 

A claim that facts were incorrectly weighed or that 
reasonable doubt should have been resolved in the Veteran's 
favor is not a valid CUE claim.  See, e.g., Simmons v. 
Principi, 17 Vet. App. 104 (2003) (where the Veteran is 
asserting disagreement with how VA evaluated the facts before 
it, the claim should be dismissed without prejudice because 
of the absence of legal merit or lack of entitlement under 
the law); Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  The 
motion for revision of the September 1980 Board decision on 
the basis of CUE must be denied.  


ORDER

The motion for revision of a September 24, 1980 Board 
decision on the basis of CUE is denied.  




                       
____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



